Case: 16-11596      Document: 00514328144         Page: 1    Date Filed: 01/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-11596
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      January 30, 2018
                                                                          Lyle W. Cayce
LOU TYLER,                                                                     Clerk


                                                 Plaintiff-Appellant

v.

OCWEN LOAN SERVICING, L.L.C.; DEUTSCHE BANK,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-2452


Before PRADO, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Lou Tyler moves this court for leave to proceed in forma pauperis (IFP)
in her appeal of the district court’s dismissal of her civil action against Ocwen
Loan Servicing, L.L.C., and Deutsche Bank. Tyler’s motion is a challenge to
the district court’s determination that her appeal is not taken in good faith.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11596     Document: 00514328144     Page: 2   Date Filed: 01/30/2018


                                  No. 16-11596

      Before this court, Tyler asserts that foreclosure on her property would be
improper because the defendants are barred from enforcing their interest by
the statute of limitations and that the defendants have engaged in a variety of
wrongdoings. By merely asserting claims, Tyler fails to address the district
court’s certification that her appeal was not taken in good faith and the district
court’s reasons for its certification decision. See Baugh, 117 F.3d at 202. In
particular, Tyler does not factually or legally challenge the district court’s
determination that Tyler’s civil action that is based on the “show-me-the-note”
theory is meritless.
      Pro se briefs are afforded liberal construction. See Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant fails to identify
any error in the district court’s analysis, it is the same as if the appellant had
not appealed that issue. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). Because Tyler has failed to challenge the
certification that her appeal is not taken in good faith and the reasons for such
a certification, she has abandoned the critical issue of her appeal. Id. Thus,
the appeal lacks arguable merit and is frivolous. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983). Accordingly, Tyler’s motion for leave to proceed IFP
is DENIED, and her appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
at 202 n.24; 5TH CIR. R. 42.2. Further, Tyler is CAUTIONED that future
frivolous or repetitive filings in this court will result in the imposition of
sanctions, including dismissal, monetary sanctions, and restrictions on her
ability to file pleadings in this court or any court subject to this court’s
jurisdiction.




                                        2